1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     STATE OF NEVADA,                                   Case No. 3:18-cv-569-MMD-CBC

7                                     Plaintiff,                       ORDER
             v.
8
      UNITED STATES; et al.,
9
                                 Defendants.
10

11   I.     SUMMARY
12          This case concerns the shipment and/or storage of weapons-grade plutonium
13   allegedly in violation of, inter alia, the guidelines of the National Environmental Protection
14   Act of 1969, 42 U.S.C. § 432 et seq. (“NEPA”). Before the Court is Plaintiff the State of
15   Nevada’s (“Nevada”) motion for leave to file an amended complaint in light of revelations
16   after the initial complaint in this case (“Motion for Leave”). (ECF No. 126.) The Court will
17   grant the Motion for Leave in part and deny it in part, as explained below.
18   II.    RELEVANT BACKGROUND
19          Nevada brought this action originally challenging the federal government’s
20   (“Government”) plan to ship one metric ton of weapons-grade plutonium from the
21   Savannah River Site (“SRS”) in South Carolina to the Nevada National Security Site
22   (“NNSS”) (“Proposed Action”). (ECF Nos. 1, 2.) On November 30, 2018, Nevada filed a
23   motion for preliminary injunction (“PI Motion”) seeking to prevent the Government, through
24   its Department of Energy (“DOE”) 1 from shipping the plutonium to NNSS before a ruling
25   ///
            1In addition to DOE, Nevada sues the United States Secretary of Energy, Rick
26
     Perry, in his official capacity, and the National Nuclear Security Administration (“NNSA”)
27   and its administrator, Undersecretary for Nuclear Security, Lisa E. Gordon, in her official
     capacity. (ECF No. 1 at 4.) These Defendants are collectively referred to as the
28   Government.
1    on the merits of its case. (ECF No. 2.) The Court held an evidentiary hearing on the PI

     Motion on January 17, 2019. (E.g., ECF No. 19.)   2
2

3             Before the Court issued its ruling on the PI Motion, the Government submitted a

4    Notice of New Information with a sworn declaration providing that shipment of one-half

5    metric ton of plutonium to Nevada under the Proposed Action had been completed prior

6    to November 2018—the month in which Nevada filed this lawsuit. (ECF Nos. 56, 56-1.)

7    The Government also affirmed that no more plutonium will be shipped to NNSS as part of

8    the Proposed Action. (ECF No. 58 at 2.) The Government informed that all other shipments

9    of plutonium under the Proposed Action “are going elsewhere.” (Id.) Later the same day,

10   the Court denied Nevada’s PI Motion on its merits (“PI Order”). (ECF No. 62.) Nevada filed

11   on interlocutory appeal of the PI Order on February 4, 2019. (ECF No. 65.)

12            Nevada subsequently file a motion for preliminary injunction pending appeal (“PI

13   Appeal Motion”). (ECF No. 69.) The Court denied the PI Appeal Motion as moot based on

14   the Government’s information and representation that no further shipments would be

15   made to NNSS. (ECF No. 77.) The Court also later entered an order staying this case

16   pending the Ninth Circuit Court of Appeals’ decision on Nevada’s interlocutory appeal.

17   (ECF No. 112.) On appeal, the Ninth Circuit denied Nevada’s request for preliminary

18   injunction as moot because Nevada’s injunction sought only to halt shipments that were

19   already completed—not also to have such plutonium removed from NNSS. (ECF No. 115

20   at 6.)

21            Nevada then filed the Motion for Leave seeking to amend its complaint. (ECF Nos.

22   126, 126-1.) The proposed Amended Complaint (“AC”) asserts six “claims.” (ECF No. 126-

23   1.) The first four “claims” seek declaratory judgment that the Government violated 42

24   U.S.C. § 4332(C), 40 CFR §§ 1501.4(b) and 1508.9, as well as 10 CFR § 1021.314. (Id.)

25   The AC otherwise seeks to: (1) request the remedy of an order/injunction to remove the

26   one-half metric ton of plutonium that unbeknownst to Nevada had been shipped to NNSS

27   ///
              2Additional
                        background facts are recited in the Court’s PI Order (ECF No. 62); the
28
     Court will not recount those facts here.
                                                 2
1    and now stored there; and (2) to add two new claims for nuisance—one based on the

2    federal common law and the other under the Price-Anderson Act, 42 U.S.C. § 2210(n)(2).

3    (Id.) The Government filed a response opposing the Motion for Leave (ECF No. 131) and

4    Nevada replied (ECF No. 132).

5    III.   LEGAL STANDARD 3

6           After the time for amendment as a matter of course has expired, a party may amend

7    its complaint only by leave of the court or by the adverse party’s written consent. Fed. R.

8    Civ. P. 15(a)(2). The court has discretion to grant leave and should freely do so “when

9    justice so requires.” Id.; see also Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir.

10   1990); Chodos v. West Pub. Co., 292 F.3d 992, 1003 (9th Cir. 2002) (leave to amend

11   granted with “extreme liberality”). Nonetheless, courts may deny leave to amend if it will

12   cause: (1) undue delay; (2) undue prejudice to the opposing party; (3) the request is made

13   in bad faith; (4) the party has repeatedly failed to cure deficiencies; or (5) the amendment

14   would be futile. 4 Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

15          A proposed amendment is futile if no set of facts can be proved under the

16   amendment that would constitute a valid claim or defense. Farina v. Compuware

17   Corp., 256 F. Supp. 2d 1033, 1061 (9th Cir. 2003) (quoting Miller v. Rykoff–Sexton,

18   Inc., 845 F.2d 209, 214 (9th Cir. 1988)). The standard of review is akin to that undertaken

19   by a court in determining the sufficiency of a pleading challenged in a Rule 12(b)(6) motion

20   to dismiss. Id. (quoting Miller, 845 F.2d at 214). Under this standard, a district court must

21   accept as true all well pleaded factual allegations in the complaint; however, legal

22   conclusions are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662,

23   679 (2009). When the claims in a complaint have not crossed the line from conceivable to

24   ///

25          3When   seeking leave to amend a pleading, Local Rule 15-1 requires the moving
     party to “attach the proposed amended pleading to any motion to amend so that it will be
26
     complete in itself without reference to the superseding pleading.” LR 15-1(a).
27
            4See  also Carrico v. City & County of San Francisco, 656 F.3d 1002, 1008 (9th Cir.
28   2011) (explaining that leave to amend may be denied if the proposed amendment would
     be subject to dismissal).
                                                   3
1    plausible, plaintiff's complaint must be dismissed. Bell Atl. Corp. v. Twombly, 550 U.S.

2    544, 555 (2007).

3    IV.    DISCUSSION

4           The Court begins its analysis from the premise that leave to amend shall be freely

5    given and with liberality. Within this framework, the Court considers the Government’s

6    contention that (1) Nevada should not be permitted to amend its complaint to seek removal

7    of the plutonium from NNSS and (2) the additional claims for nuisance under the federal

8    common law and the Price-Anderson Act would be futile. (ECF No. 131.) The Court

9    addresses each of the Government’s arguments in turn.

10          A. Amendment to Seek Removal of the Plutonium from NNSS

11          The Government essentially contends that Nevada should be disallowed from

12   amending its complaint to seek removal (or an injunction for removal) of the one-half metric

13   ton of plutonium from NNSS because this request is inconsistent with Nevada’s earlier

14   contention that transportation of that plutonium through the state would cause irreparable

15   harm. (ECF No. 131 at 5–7; ECF No. 126-1 (AC) at 5, 40.) Nevada counters, maintaining

16   otherwise and arguing that it could not previously seek removal because the plutonium

17   had not—to its knowledge—been delivered to NNSS. (ECF No. 132 at 3–6.) Nevada

18   further argues that even if now seeking removal is inconsistent with prior allegations,

19   contradictory pleadings are not improper in a successive pleading. (Id. at 5–6.) Without

20   determining whether Nevada’s position is in fact inconsistent, the Court finds the

21   Government’s argument is unsound.

22          The Ninth Circuit has held that the Federal Rules do not preclude a party from filing

23   successive pleadings with inconsistent or even contradictory allegations absent a showing

24   of bad faith. See PAE Gov't Servs., Inc. v. MPRI, Inc., 514 F.3d 856, 860 (9th Cir. 2007)

25   (“Unless there is a showing that the party acted in bad faith—a showing that can only be

26   made after the party is given an opportunity to respond under the procedures of Rule 11—

27   inconsistent allegations are simply not a basis for striking the pleading.”). Here, it would

28   simply be disingenuous for the Government to even contend that Nevada acts in bad faith

                                                  4
1    in seeking to amend its complaint to request removal of the plutonium. Accordingly,

2    heeding the mandate that leave shall be freely given, see Foman v. Davis, 371 U.S. 178,

3    182 (1962), the Court will permit amendment to allow Nevada to seek removal (or

4    injunction to do the same) of the plutonium from NNSS.

5           B. Whether Amendment to Permit Common Law Nuisance and Price-
               Anderson Act Claims Would be Futile
6

7           The Court partly agrees with the Government’s position that permitting Nevada

8    leave to amend to add Nevada’s additional two claims for nuisance based on federal

9    common law and under the Price-Anderson Act would be futile. Nevada’s Motion for Leave

10   will be granted as to the former but denied as to the latter.

11                   1.    Common Law Nuisance Claim

12          In arguing futility, the Government first claims that Nevada’s assertion of a common

13   law nuisance claim would be futile because the applicable federal common law has been

14   displaced by two-federal statues—50 U.S.C. § 2566(c), which is specific to this case, and

15   the Atomic Energy Act of 1954 (“AEC”). (ECF No. 131 at 7–10.)

16          “Federal courts develop common law ‘in the absence of an applicable Act of

17   Congress.’” Fazaga v. Fed. Bureau of Investigation, 916 F.3d 1202, 1230 (9th Cir. 2019)

18   (citation omitted). “Post-Erie,[5] federal common law includes the general subject of

19   environmental law”—including suits based on a theory of public nuisance. Native Vill. of

20   Kivalina v. ExxonMobil Corp., 696 F.3d 849, 855 (9th Cir. 2012). However, “the right to

21   assert a federal common law public nuisance claim has limits.” Id. at 856. “Claims can be

22   brought under federal common law for public nuisance only when the courts are

23   ‘compelled to consider federal questions which cannot be answered from federal statutes

24   alone.’” Id. (quoting City of Milwaukee v. Illinois, 451 U.S. 304, 314 (1981)). The test for

25   whether federal legislation excludes the federal common law “is simply whether the statute

26   speak[s] directly to [the] question at issue.” Id. (quotations and citation omitted). “The

27   ///

28
            5Erie   R. Co. v. Tompkins, 304 U.S. 64 (1938).
                                                  5
1    existence of laws generally applicable to the question is not sufficient; the applicability of

2    displacement is an issue-specific inquiry.” Id. at 856.

3           The Government argues that the statue mandating that the plutonium at issue be

4    removed from SRS—50 U.S.C. § 2566(c)—bars a common law nuisance claim because

5    the latter would be directly at odds with Congress’s mandate of removal from SRS. (ECF

6    No. 131 at 7–10.) Nevada counters that Congress has not spoken to the question directly

7    at issue before the Court because 50 U.S.C. § 2566(c) only calls “for storage or disposal

8    elsewhere”6 and thus there has been no congressional directive or judgment to impact a

9    common law nuisance claim as to NNSS particularly. (ECF No. 132 at 6–8.)

10          To the extent that 50 U.S.C. § 2566(c) does not mandate a particular destination

11   for shipment and subsequent storage, the Court agrees with Nevada and finds that the

12   statute does not preclude the precise common law nuisance contention Nevada makes

13   here. 7 See, e.g., U.S. Army Corps of Engineers, 758 F.3d 892, 901–92 (7th Cir. 2014)

14   (providing that an “agency action that reflects only the agency’s choice of a particular

15   course of action to implement a policy may or may not be consistent with the underlying

16   statute and regulations” and explaining that actions not directly required by Congress may

17   give rise to a nuisance claim).

18          The Government’s alternative contention under the AEC similarly does not bar

19   Nevada’s common law nuisance claim. (ECF No. 131 at 10.) The Government argues that

20   the AEC fully authorizes the transportation and storage of plutonium because it authorizes

21   DOE to “engage in the production of atomic weapons” and “to deliver such quantities of

22   ///
23
            6See     50 U.S.C. § 2566(c) (“If the MOX production objective is not achieved as of
24   January 1, 2014, the Secretary shall, consistent with [NEPA] and other applicable laws,
     remove [the plutonium] from the State of South Carolina, for storage or disposal elsewhere
25   . . . not later than January 1, 2022, an amount of defense plutonium or defense plutonium
     materials equal to the amount of defense plutonium or defense plutonium materials
26   transferred to the Savannah River Site between April 15, 2002, and January 1, 2022, but
     not processed by the MOX facility.”).
27
            7The   Government does not argue that this claim is ordinarily supplanted by NEPA.
28

                                                   6
1    special nuclear material or atomic weapons to the Department of Defense . . . in the

2    interest of national defense.” (Id. (quoting 42 U.S.C. § 2121(a)(2), (b)).) Nevada responds,

3    highlighting that its claim is limited to this state (specifically NNSS) and concerns the

4    conditions of storage in Nevada. (ECF No. 132 at 8–10.) Again, the Court agrees with

5    Nevada that the Government has not shown that the AEC’s generic authorizations

6    immunize the Government/DOE from a public nuisance claim under the federal common

7    law.

8           The Court therefore concludes that the Government fails to establish that Nevada’s

9    assertion of a common law nuisance claim would be futile and will thus permit Nevada to

10   amend its complaint accordingly.

11                 2.      Price-Anderson Act Claim

12          The Court will deny Nevada’s proposed amendment to add a sixth claim under the

13   Price-Anderson Act. (ECF No. 126-1 at 38–40; ECF No. 132 at 10–12.) The Government

14   contends that Nevada’s allegations supporting this claim are factually deficient. (ECF No.

15   131 at 10–11). Nevada argues to the contrary. (ECF No. 132 at 10–12.) The Court agrees

16   with the Government.

17          The Price-Anderson Act provides jurisdiction in federal courts for an “action arising

18   out of or resulting from a nuclear incident.” 42 U.S.C. § 2210(n)(2). A “nuclear incident” is

19   defined in the Act as “any occurrence, including an extraordinary nuclear occurrence,

20   within the United States causing . . . bodily injury, sickness, disease, or death, or loss of

21   or damage to property, or loss of use of property.” 42 U.S.C. § 2014(q) (emphasis added).

22   In In re Berg Litigation (“Berg”), 293 F.3d 1127 (9th Cir. 2015), in the context of explaining

23   what amounts to a “nuclear incident,” the Ninth Circuit concluded “[p]hysical harm to

24   persons or property is . . . a jurisdictional prerequisite.” Id. at 1131.

25          The Court finds that on the face of the AC, Nevada alleges only abstract harm—

26   mostly through nebulous allegations of increased radiation—or future risk of harm to

27   Nevada’s environment, natural resources and human health that the Court concludes is

28   insufficient to meet the jurisdictional prerequisite. See, e.g., ECF No. 126-1 at 25

                                                     7
1    (“Increased radiation exacerbates the risk of environmental harm and the risk of harm from

2    accident, intentional sabotage, or natural disaster.”); id. at 29 (“The harm from increased

3    radiation is occurring now and is ongoing while the plutonium remains at NNSS. The

4    presence of the plutonium and increased radiation also increases the risk of future harm

5    to natural resources and human health.”) id. at 31 (“As a nearby landowner, Nevada is

6    directly damaged by the spill-over effects from the increased radiation that South

7    Carolina’s plutonium causes at NNSS.”); id. (“The increased radiation exposure is an

8    ongoing, tangible, and unreasonable invasion of Nevada’s rights to use its property and

9    to have a clean and healthy environment. The radiation pollutes Nevada’s environment

10   and atmosphere.”); id. (“The increased radiation also harms the communities close to

11   NNSS.”); id. (“The contamination and risk of harmful health effects are not limited to those

12   individuals that work at NNSS. If contaminated, NNSS workers can carry radioactive

13   material offsite on their persons, clothing, and vehicles and transfer it to members of the

14   public. Moreover, State employees traveling and working nearby are exposed to the

15   increased radiation.”); id. at 32 (“In addition to the direct injury to Nevada’s own sovereign

16   interests, the increased radiation from the indefinite storage of South Carolina’s plutonium

17   at NNSS harms Nevada’s quasi-sovereign and parens patriae interests in the general

18   health, physical, and economic well-being of its citizens.”) 8

19          Accordingly, the Court denies leave to add a claim under the Price-Anderson Act.

20   ///

21   ///

22   ///

23   ///
            8Cf. e.g., Lawson v. Gen. Elec. Co., 140 F. Supp. 3d 968, 972 (N.D. Cal. 2015)
24
     (concluding that a plaintiff’s on-job exposure to nuclear radiation is “enough to constitute
25   a nuclear incident”); Sawyer v. Commonwealth Edison Co., 847 F. Supp. 96, 100 (N.D. Ill.
     1994), disagreed with on other grounds by Midlock v. Apple Vacations West, Inc., 406
26   F.3d 453, 457–58 (7th Cir. 2005) (rejecting contention that the plaintiff’s injury was not
     based on actual occurrence where complaint alleged that the plaintiff was exposed to
27   radiation at levels sufficient to cause chronic myelogenous leukemia while working at
     plant); but see In re Cincinnati Radiation Litig., 874 F. Supp. 796, 832 (S.D. Ohio 1995)
28   (finding no “nuclear incident” occurred because nuclear medicine was being applied and
     there was no unintended escape or release of nuclear energy).
                                                  8
1    V.     CONCLUSION

2           The Court notes that the parties made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and determines

4    that they do not warrant discussion as they do not affect the outcome of the issues before

5    the Court.

6           It is therefore ordered that Nevada’s motion for leave to amend its complaint (ECF

7    No. 126) is granted in part and denied in part. The motion is denied as to the proposed

8    inclusion of a claim under the Price-Anderson Act. It is granted in all other respects.

9           DATED THIS 21st day of October 2019.

10

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  9
